Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 1 of 7 Page ID #:566




             EXHIBIT AT
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                                                                https://www.repathahcp.com/about-repatha/dosing



                               Prescribing Information       Instructions for Use—SureClick®   Instructions for Use—Pushtronex®   Patient Product Information



                                                                                                                                                                 Connect
                                                                                                                                                                 with a Rep




                                                                                  REPATHA® DOSING


                                                         2 choices. Every 2 weeks or once a month. No titration




            Repatha® offers your patients the �exibility of a single monthly injection or an injection every 2
            weeks.1




               Important Safety Information
                                                                                                                                                                                           Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 2 of 7 Page ID #:567




               Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
               Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

1 of 6                                                                                                                                                                       2/25/2021, 8:49 AM
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                               https://www.repathahcp.com/about-repatha/dosing


                                                                     Repatha® SureClick®

             Single-use pre�lled autoinjector

                •   140 mg/mL subcutaneous injection
                •   Hidden 27-gauge needle
                •   Delivers the 140-mg/mL dose subcutaneously up to 15 seconds

             Consider the SureClick® autoinjector for patients who are comfortable self-injecting with a hand-held device.




                                                            How to use Repatha® SureClick®


                                                                        Watch Demo



                                                          Download the Instructions for Use.


                                                                         Download




               Important Safety Information
                                                                                                                                                          Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 3 of 7 Page ID #:568




               Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
               Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

2 of 6                                                                                                                                      2/25/2021, 8:49 AM
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                               https://www.repathahcp.com/about-repatha/dosing




                                                                     Once a month


                                                           Repatha® Pushtronex® System

             Single-use on-body infusor with pre�lled cartridge

                   •   420 mg/3.5 mL subcutaneous injection
                   •   Hidden 29-gauge needle
                   •   Steady delivery of the 420-mg/3.5-mL dose subcutaneously up to 9 minutes

             The Pushtronex® system securely adheres to the body for hands-free administration while patients perform activities
             requiring moderate exertion.


             After one push of a button, the on-body device does the work.


                                                    How to use Repatha® Pushtronex® System


                                                                      Watch Demo



                                                          Download the Instructions for Use.


                                                                       Download


               Important Safety Information
                                                                                                                                                          Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 4 of 7 Page ID #:569




               Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
               Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

3 of 6                                                                                                                                      2/25/2021, 8:49 AM
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                               https://www.repathahcp.com/about-repatha/dosing



             •    Built-in audible and visual cues to signal when the full dose has been delivered2
             •    95% of patients successfully administered at home with either device2*†

              *Patients who reported 2 full-dose administrations of Repatha® at weeks 4 and 8. Patients received training from healthcare
               professionals on how to self-administer.2
                 †Patients   used the Pushtronex® system or 3 autoinjectors for the once-monthly regimen.2




            Prior to use, wait at least 30 minutes for the SureClick® autoinjector and 45 minutes for the
            Pushtronex® system to naturally reach room temperature in the carton.1


            Do not try to warm the pre�lled cartridge by using a heat source, such as hot water or a microwave. If the pre�lled cartridge
            has been warmed with a heat source, use a new onbody infusor and pre�lled cartridge and call 1-844-REPATHA
            (844-737-2842) or visit www.Repatha.com.1




                                                             Sign up for important Repatha® updates today


               Important Safety Information
                                                                                                                                                          Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 5 of 7 Page ID #:570




               Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
               Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

4 of 6                                                                                                                                      2/25/2021, 8:49 AM
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                               https://www.repathahcp.com/about-repatha/dosing


            References: 1. Repatha® (evolocumab) prescribing information, Amgen. 2. Dent R, Joshi R, Djedjos CS, et al. Evolocumab
            lowers LDL-C safely and effectively when self-administered in the at-home setting. SpringerPlus. 2016:5;300.
            doi:10.1186/s40064-016-1892-3



            Important Safety Information
            Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
            Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

            Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
            Repatha®, including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,
            discontinue treatment with Repatha®, treat according to the standard of care, and monitor until signs and symptoms resolve.

            Adverse Reactions in Primary Hyperlipidemia (including HeFH): The most common adverse reactions (>5% of patients
            treated with Repatha® and occurring more frequently than placebo) were: nasopharyngitis, upper respiratory tract infection,
            in�uenza, back pain, and injection site reactions.

            From a pool of the 52-week trial and seven 12-week trials: Local injection site reactions occurred in 3.2% and 3.0% of Repatha®-
            treated and placebo-treated patients, respectively. The most common injection site reactions were erythema, pain, and
            bruising.

            Allergic reactions occurred in 5.1% and 4.7% of Repatha®-treated and placebo-treated patients, respectively. The most common
            allergic reactions were rash (1.0% versus 0.5% for Repatha® and placebo, respectively), eczema (0.4% versus 0.2%), erythema
            (0.4% versus 0.2%), and urticaria (0.4% versus 0.1%).

            Adverse Reactions in the Cardiovascular Outcomes Trial: The most common adverse reactions (>5% of patients treated with
            Repatha® and occurring more frequently than placebo) were: diabetes mellitus (8.8% Repatha®, 8.2% placebo),
            nasopharyngitis (7.8% Repatha®, 7.4% placebo), and upper respiratory tract infection (5.1% Repatha®, 4.8% placebo).

            Among the 16,676 patients without diabetes mellitus at baseline, the incidence of new-onset diabetes mellitus during the trial
            was 8.1% in patients assigned to Repatha® compared with 7.7% in those assigned to placebo.

            Immunogenicity: Repatha® is a human monoclonal antibody. As with all therapeutic proteins, there is potential for
              Important Safety
            immunogenicity          Information
                              with Repatha  ®.
                                                                                                                                                          Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 6 of 7 Page ID #:571




                                          ®
              Contraindication: Repatha is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
              Serious
            Please seehypersensitivity
                       full Prescribingreactions including angioedema have occurred in patients treated with Repatha®.
                                        Information.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

5 of 6                                                                                                                                      2/25/2021, 8:49 AM
Dosing Options of Pushtronex® & SureClick® | Repatha® (evolocumab)                                                                   https://www.repathahcp.com/about-repatha/dosing




                                                                     General Conformity Statement

                                                This site is intended for US audiences only. ©2020 Amgen Inc. All rights reserved.




               Important Safety Information
                                                                                                                                                                              Case 2:21-cv-01816 Document 1-46 Filed 02/26/21 Page 7 of 7 Page ID #:572




               Contraindication: Repatha® is contraindicated in patients with a history of a serious hypersensitivity reaction to Repatha®.
               Serious hypersensitivity reactions including angioedema have occurred in patients treated with Repatha®.

               Allergic Reactions: Hypersensitivity reactions (e.g. angioedema, rash, urticaria) have been reported in patients treated with
               Repatha , including some that led to discontinuation of therapy. If signs or symptoms of serious allergic reactions occur,

6 of 6                                                                                                                                                          2/25/2021, 8:49 AM
